Citation Nr: 1339329	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  10-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from January 1945 to September 1945.  He died in December 1973.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2011, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In an October 2011 decision, the Board found that new and material evidence had not been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision, the Court set aside the Board's October 2011 decision and remanded the matter to the Board.  

The reopened issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1. An August 2002 rating decision denied service connection for the cause of the Veteran's death, the Appellant did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. An August 2004 rating decision denied a claim to reopen the claim for service connection for the cause of the Veteran's death, the Appellant did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

3. A March 2008 rating decision denied a claim to reopen the claim for service connection for the cause of the Veteran's death; the Appellant filed a timely notice of disagreement but did not file a timely substantive appeal; and no new and material evidence was submitted within the appeal period.

4. Evidence received since the time of the final March 2008 rating decision raises the reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. The August 2002, August 2004, and March 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2013).

2. Evidence received since the March 2008 rating decision is new and material, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013).  As the benefit sought with respect to the claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death is granted in full, further discussion as to VA's duties to notify and assist are rendered moot.  See also Bryant v. Shinseki, 23 Vet App 488 (2010).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Appellant did not submit any new and material evidence within the year following each of the August 2002, August 2004, or March 2008 rating decisions, nor did she file a timely appeal to the rating decisions.  Therefore, the rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In March 2008, the RO denied the Appellant's claim to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  Therein, the RO stated that the evidence did not show the illness that caused the Veteran's death had its onset during his active military service or may be directly related to a disease, injury, or event that occurred in service.  Thus, in order for the Appellant's claim to be reopened, new evidence must have been received since the March 2008 rating decision that addresses this basis.

Evidence submitted since the March 2008 rating decision includes an October 2009 buddy statement from C. Angeles and F. Trinidad and the Appellant's testimony at the April 2011 Board hearing.  In the October 2009 buddy statement, C. Angeles and F. Trinidad asserted that they were town mates with the Veteran and that around October 16, 1946, they witnessed the Veteran become dizzy, pale, and weak at a celebration at his residence.  When the Veteran told them that he had pulmonary tuberculosis, they took him to the clinic of Dr. R. Villarama at the Poblacion, Angat, Bulacan, who diagnosed him as suffering from pulmonary tuberculosis.  According to C. Angeles and F. Trinidad, after Dr. Villarama prescribed medication for the Veteran's condition and told him to rest, they left the Veteran at the clinic. At the April 2011 Board hearing, the Appellant testified that she and the Veteran were acquaintances prior to 1948 and that they became close friends in 1948.  She asserted that the Veteran had told her he had been sick in service and that she had personally observed the Veteran's illness following his separation from service.  Here, the Board finds the evidence submitted since the March 2008 rating decision is both new and material evidence sufficient to reopen the Appellant's claim.  First, the evidence is new as it had not been previously considered by VA.  In addition, the Board finds the October 2009 buddy statement and the Appellant's testimony are "material" because they relate to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, they address whether the principal or contributory cause of death had its onset in service as well as whether pulmonary tuberculosis manifested to a degree of 10 percent or more within 3 years of the Veteran's separation from service.  38 C.F.R. § 3.307(a)(3) (2013).  Therefore, this evidence raises a reasonable possibility of substantiating the Appellant's claim.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, the Appellant's claim is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

In the October 2009 buddy statement, C. Angeles and F. Trinidad asserted that around October 16, 1946, they witnessed the Veteran become dizzy, pale, and weak at a celebration at his residence.  They reported that the Veteran had told them he had pulmonary tuberculosis, and thereafter they took the Veteran to the clinic of Dr. R. Villarama at the Poblacion, Angat, Bulacan.  According to C. Angeles and F. Trinidad, Dr. Villarama diagnosed the Veteran as suffering from pulmonary tuberculosis, prescribed medication for the Veteran's condition, and told the Veteran to rest.  Because such records may show that pulmonary tuberculosis manifested to a degree of 10 percent or more within the presumptive period, the Boards finds these records may help substantiate the Appellant's claim.  Therefore, VA is on notice of records that may be probative to the claim.  See Robinette  v. Brown, 8 Vet. App. 69 (1995).  The record does not show that the RO attempted to obtain records from Dr. R. Villarama.  As a result, on remand the RO must attempt to obtain and associate all outstanding private treatment records with the claims file.

Additionally, a January 2002 record from the Quezon Institute includes a note indicating the only records available for review were those dated since January 1989.  However, as a June 2008 medical certificate was received from the Quezon Institute following the January 2002 record, the Board finds the RO should make an additional attempt to obtain any outstanding records pertaining to the Veteran's treatment at the Quezon Institute from June 28, 1971 to December 18, 1973.  

The Board also finds that a clinical opinion, based on review of all evidence of record, would be useful in adjudicating the appeal.

Accordingly, the case is REMANDED for the following actions:

1. Obtain, with assistance from the Appellant as needed, any outstanding records from Dr. R. Villarama and the Quezon Institute, as well as any other identified private treatment records.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Appellant and her representative must be informed of the negative results and be given the opportunity to secure the records.

2.  Forward the Veteran's claims folder to an appropriate VA clinician for an opinion as to whether it is at least as likely as not that the Veteran's fatal pulmonary tuberculosis was incurred during his recognized guerilla service from January 1945 to September 1945, or within 3 years thereafter.  Rationale must be provided for the opinion proffered.

2. Then, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, the Appellant and her representative must be provided with a Supplemental Statement of the Case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


